Citation Nr: 1211926	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  12-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition of C.W. as the "helpless child" of the Veteran for VA compensation purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to April 1972.  He died in January 2001.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 administrative decision in which the RO the denied recognition of the Veteran's stepchild, C.W., as a helpless child of the Veteran on the basis that the child did not become a member of the Veteran's household prior to age 18 to be considered a dependent for VA purposes.  In October 2010, the appellant filed a notice of disagreement.  A statement of the case (SOC) was issued in December 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.

Due to the appellant's advanced age, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the appellant when further action, on her part, is required.


REMAND

On a January 2012 VA Form 9, the appellant indicated that she desired a Board video-conference hearing.  However, the record reflects that the appellant has not been scheduled for a hearing.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules video-conference hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for a Board video-conference hearing at the earliest available opportunity. The RO should notify the appellant and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



